Exhibit 10.80

AMENDED & RESTATED

CHANGE IN CONTROL AGREEMENT

This Agreement made this 6th day of May, 2013 by and between
                     (“Executive”) and Koppers Holdings Inc. (the “Company”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of certain key management
personnel of the Company and its affiliates; and

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a change in control of the Company exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the management of the Company and its affiliates to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a change in control of the Company; and

WHEREAS, the Company and Executive entered into a Change in Control Agreement
dated                      (the “Original CIC Agreement”); and

WHEREAS, the Company and Executive entered into Amendment No. 1 to the Original
CIC Agreement on                     ; and

WHEREAS, the Company and Executive entered into Amendment No. 2 to the Original
CIC Agreement on                     ; and

WHEREAS, the Company and Executive desire to amend and restate the Original CIC
Agreement and any amendments thereto in their entirety.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound hereby, the parties agree as follows:

 

  1.

Term of Agreement. The term of this Agreement (the “Term”) shall commence as of
                     and shall continue in effect until May 31, 2007; provided,
however, that as of May 31, 2007, and each May 31st thereafter, the Term shall
automatically be extended for one additional year unless, at least ninety
(90) days prior to such renewal date either the Company or Executive shall have
given notice to the other that such party does not wish to extend the Term; and
provided further, however, that if a Change in Control (as hereinafter defined)
shall have occurred during the original or any extended Term, the Term shall
continue for a period of not less than twenty-four (24) months following the
month in which such Change in Control occurred.



--------------------------------------------------------------------------------

  2. Change in Control.

 

  a. Definition. For purposes of this Agreement, a “Change in Control of the
Company” shall be deemed to have occurred upon the first to occur of the
following events:

 

  i. any person, or more than one person acting as a group, acquires ownership
of stock of the Company that, together with the stock held by such person or
group, represents a majority of the total voting power of the stock of the
Company (“Change in Ownership”); or,

 

  ii. during any twelve month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board (“Change in Effective Control”); or,

 

  iii. during any twelve month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition(s) and
Executive is employed in the business which relates to the assets transferred
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur when assets are
transferred to (i) a shareholder in exchange for stock; (ii) an entity that is
at least fifty (50%) percent owned, directly or indirectly, by the Company;
(iii) a person, or more than one person acting as a group, that owns at least
fifty (50%) percent of the total value or voting power of the stock of the
Company; or, (iv) an entity that is at least fifty (50%) percent owned by a
person, or more than one person acting as a group, that owns at least fifty
(50%) percent of the total value or voting power of the stock of the Company;
or,

 

  iv. the Company’s termination of its business and liquidation of its assets;
or,

 

  v. the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty percent (50%) of the
outstanding voting shares of the new or continuing corporation.

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

 

2



--------------------------------------------------------------------------------

  b. Termination Following Change in Control. Executive shall be entitled to the
benefits provided in subsection (c) below if any of the events, described in
Section 2(a) constituting a Change in Control of the Company shall have
occurred, and:

 

  i. Executive terminates Executive’s employment upon 30 days’ written notice
after being required to relocate Executive’s primary office to a location
greater than 50 miles from the then current location of Executive’s office or
Executive terminates Executive’s employment upon 30 days’ written notice after a
material reduction in Executive’s duties, responsibilities or compensation
(unless the Company either revokes such relocation requirement or revokes such
material reduction in Executive’s duties, responsibilities or compensation, as
the case may be, during the period beginning on the date of Executive’s written
notice of termination and ending 30 days thereafter); or

 

  ii. The Company or its affiliates, as the case may be, terminates Executive’s
employment for any reason other than for Cause (as defined below) or by reason
of Executive’s Disability (as defined below);

Provided, however, that such termination, whether pursuant to Section 2(b)(i) or
2(b)(ii) above, shall have occurred (x) during the two-year period following
such Change in Control; or (y) prior to the date on which a Change in Control of
the Company occurs, if it can be reasonably demonstrated by Executive that such
termination of employment was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or otherwise arose in
connection with or anticipation of a Change in Control.

 

  c. Compensation Upon Termination—In the event that a termination of employment
of Executive occurs under the circumstances set forth in Section 2(b) above:

 

  i. No later than the fifth day following the date of termination, the Company
shall pay to Executive his or her full base salary through the date of
termination at the rate in effect at the time notice of termination is given;

 

  ii. In lieu of any further salary payments to Executive for periods subsequent
to the date of termination, the Company shall pay as severance pay to Executive,
at the time specified in subsection (d) below, a lump sum severance payment (the
“Severance Payment”) equal to two times Executive’s annual Base Salary as in
effect as of the date of termination or immediately prior to the Change in
Control of the Company, whichever is greater;

 

3



--------------------------------------------------------------------------------

  iii. In lieu of any payments under the executive incentive plan or other bonus
plan in effect for the year in which Executive’s date of termination occurs, the
Company shall pay Executive, at the time specified in subsection (d) below, a
pro rata portion of all contingent awards granted under such plans for all
uncompleted periods, assuming for this purpose that the amount of each award
that would have been paid upon completion of such period would equal the average
of the payments from the executive incentive plan for the previous two
(2) years, and basing such pro rata portion upon the portion of the award period
that has elapsed as of the date of termination;

 

  iv. For a twenty-four (24) month period or for the term of this Agreement,
whichever is later, the Company shall arrange to provide Executive with life,
disability, accident and group health insurance benefits substantially similar
to those which Executive was receiving immediately prior to the notice of
termination (or, in the Company’s discretion, the monetary equivalent of such
benefits, payable on a monthly basis). Benefits otherwise receivable by
Executive pursuant to this paragraph (iv) shall be reduced to the extent
comparable benefits are actually received by Executive during the twenty-four
(24) month period following Executive’s termination, and any such benefits
actually received by Executive shall be reported to the Company; and

 

  v. The Company’s obligations to indemnify and defend Executive with respect to
matters arising out of Executive’s performance during the Term shall continue
after Executive’s termination to the same extent that they existed prior to such
termination. The Company will, at all times, maintain in force and effect
Directors and Officers Liability Insurance.

 

  d. Except as provided in subsection (f) hereof, the payments provided for in
subsections (c) (ii) and (iii), above, shall be made no later than the fifth day
following the date of termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Internal Revenue Code as amended (the “Code”)) as soon as
the amount thereof can be determined, but in no event later than the thirtieth
day after the date of termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to Executive, payable on the fifth
day after demand by the Company (together with interest at the rate provided in
section 1274 (b)(2)(B) of the Code).

 

4



--------------------------------------------------------------------------------

  e. Except as provided in subsection (c)(v) hereof, Executive shall not be
required to mitigate the amount of any payment provided for in this Section by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 2 be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

 

  f. Notwithstanding the provisions of this Section 2, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in
Section 280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 2 shall be reduced to the
extent necessary to cause the total payments and “parachute payments” to comply
with the limitation.

 

  g. Executive’s entitlement to the benefits set forth in Sections 2(c)(ii),
(iii), (iv) and (v) shall be conditioned upon Executive executing and delivering
a release satisfactory to the Company releasing the Company and its affiliates
and persons employed by such entities from any and all claims, demands, damages,
actions and/or causes of action whatsoever, which Executive may have had on
account of the termination of Executive’s employment, including, but not limited
to claims of discrimination, including on the basis of sex, race, age, national
origin, religion, or handicapped status (with all applicable periods during
which Executive may revoke the release or any provision thereof having expired),
and any and all claims, demands and causes of action under any retirement or
welfare benefit plan of the Company (as defined in the Employee Retirement
Income Security Act of 1974, as amended), other than under the Company’s 401(k)
plan and the Qualified Plan, severance or other termination pay. Such release
shall not, however, apply to the ongoing obligations of the Company arising
under this Agreement, or any rights of indemnification Executive may have under
the Company’s policies or by contract or by statute.

Notwithstanding anything to the contrary herein, including in subsection (d), in
the case of payments or benefits under this Agreement that are or may be
deferred compensation subject to Internal Revenue Code Section 409A and are
subject to an effective release as set forth above, where the period for
execution and non-revocation of the release spans more than one calendar year,
no such payment or benefit shall be made or provided any earlier than the
beginning of the second calendar year. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

 

5



--------------------------------------------------------------------------------

  3. Successors; Binding Agreement.

 

  a. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

  b. This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would still be payable to Executive
hereunder had Executive continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee or other designee or, if there is no such designee,
to Executive’s estate.

 

  4. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the signature page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

  5. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania without regard to its conflicts
of law principles. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the Company under Section 2 shall survive the expiration of the
term of this Agreement.

 

6



--------------------------------------------------------------------------------

  6. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

  7. Definitions.

 

  a. Cause. Termination by the Company of Executive’s employment for “Cause”
shall mean termination (a) upon the willful and continued failure by Executive
to substantially perform Executive’s duties with the Company or its affiliates,
as the case may be, (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Chief Executive
Officer, which demand specifically identifies the manner in which the Chief
Executive Officer believes that Executive has not substantially performed
Executive’s duties, and Executive is given a reasonable opportunity to remedy
such identified failure to perform, or (b) the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company or its
affiliates, as the case may be, monetarily or otherwise. For purposes of this
subsection, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company or its affiliates, as the case may be.

 

  b. Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from the full-time performance
of Executive’s duties with the Company for at least six (6) consecutive months
out of the previous twelve (12) months, and within thirty (30) days after
written notice of termination is given to Executive by the Company or its
affiliates shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment shall be deemed terminated for “Disability.”

 

  8. Dispute Resolution.

 

  a. Negotiation. If a dispute or controversy arises under or in connection with
this Agreement, the parties agree first to try in good faith to settle the
dispute or controversy. Any party may initiate the negotiation process by
written notice to the others, identifying the dispute or controversy and the
desire for negotiation.

 

  b.

Arbitration. If the parties have not resolved the dispute or controversy by
direct negotiations within thirty (30) days of such notice, any party may
initiate arbitration as herein provided. All disputes or controversies arising
under or in connection with this Agreement which are not resolved by negotiation
shall be decided by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, provided, however,
that any such arbitration shall be before a single arbitrator selected by
agreement of the parties. Judgment upon the award or decision of the arbitrator
may be entered and enforced in any court of competent jurisdiction. In the event
that the parties cannot agree upon the selection of an arbitrator,

 

7



--------------------------------------------------------------------------------

  the parties agree that the American Arbitration Association in Pittsburgh,
Pennsylvania will select the arbitrator. Notwithstanding the foregoing to the
contrary, a party shall not be prohibited or precluded from seeking equitable
relief in a court of competent jurisdiction without first resorting to the
dispute resolution provisions of this Section 9 in circumstances in which a
party’s interests or property will otherwise be compromised. It is specifically
intended by the parties that if any equitable relief is granted by an
arbitrator, said relief may be enforced in any court of competent jurisdiction.
The forum of such arbitration shall be in Pittsburgh, Pennsylvania to the
exclusion of all other jurisdictions.

 

  c. Notice of Decision. The arbitrator shall promptly notify the parties in
writing of the decision, together with the amount of any dispute resolution
costs arising with respect thereto (the “Notice of Decision”). The Notice of
Decision need not contain an explanation of the decision or grounds thereof.

 

  d. Costs and Fees. All dispute resolution costs, which shall include any fee
for the arbitrator for services rendered shall be borne by the Company. Each
party is to pay its own counsel fees and expenses.

 

  9. Severability and Reformation. The provisions of this Agreement shall be
deemed to be divisible so that in the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision of this Agreement (including, but not limited to, any provision
related to a time period, geographical area or scope of restriction) shall be
declared by a court of competent jurisdiction to exceed the maximum limitations
or restrictions such court deems reasonable and enforceable, then such provision
shall be deemed modified and reformed so as to be valid and enforceable to the
maximum extent lawfully permitted.

 

  10. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties; whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

  11. Compliance with Code Section 409A.

 

  a. The terms of this Agreement are intended to, and shall be interpreted and
applied so as to, comply in all respects with the provisions of Internal Revenue
Code Section 409A and regulations and rulings thereunder. The terms of this
Agreement may be amended or modified at any time and in any respect by the
Company if and to the extent recommended by counsel in order to conform to the
requirements of Internal Revenue Code Section 409A and regulations and rulings
thereunder.

 

8



--------------------------------------------------------------------------------

  b. Notwithstanding any provision of this Agreement to the contrary, in the
event that Executive is a “specified employee” within the meaning of Internal
Revenue Code Section 409A(a)(2)(B)(i), no payment under this Agreement may be
made, or may commence, before the date which is 6 months after the date of
Executive’s “separation from service” within the meaning of Internal Revenue
Code Section 409A(a)(2)(B)(i) (or, if earlier, the date of the Executive’s
death) if and to the extent such payment is a payment of “deferred compensation”
subject to Internal Revenue Code Section 409A.

 

  12. Confidential information.

 

  a. Executive agrees and understands that Executive has been and will be
exposed to and receive certain confidential information of the Company and its
affiliates, including, but not limited to: technical information; business and
marketing plans; strategies; customer information; product information; pricing
information and policies; promotions; developments; financing plans; business
policies and practices; processes; techniques; methodologies; formulae;
processes; compilations of information; research materials; software (source and
object code); algorithms; computer processing systems; drawings; proposals; job
notes; reports; records; specifications; inventions; discoveries; improvements;
innovations; designs; ideas; trade secrets; proprietary information;
manufacturing, packaging, advertising, distribution, and sales methods; sales
and profit figures; and client and client lists and other forms of information
considered by the Company or its affiliates to be confidential and in the nature
of a trade secret (hereinafter all referred to as “Confidential Information”).
Executive acknowledges that the Confidential Information is a valuable and
unique asset of the Company and hereby covenants that both during and after
Executive’s employment, Executive shall keep such Confidential Information
confidential and shall not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of a
duly authorized representative of the Company. Further, Executive agrees that
Executive will not use any Confidential Information for any purpose (including,
but not limited to, use for Executive’s own benefit or for the benefit of a
third party) other than for purposes authorized by the Company or its affiliates
and for the benefit of the Company and/or its affiliates. The parties agree that
any Confidential Information that was disclosed or provided to Executive by the
Company or its affiliates prior to the effective date of this Agreement was
intended to be and shall be subject to the terms and conditions of this
Agreement. Executive agrees that this confidentiality covenant has no temporal
or territorial restriction. The obligation of confidentiality imposed herein
shall not apply: (i) to information that is now or hereafter becomes publicly
known or generally known in the Company’s industry other than as a result of
Executive’s breach of Executive’s obligations hereunder and (ii) to information
that is required to be disclosed by applicable laws, governmental regulations or
judicial or regulatory process; provided, however, in such event, that Executive
may disclose such information only to the extent required and shall give at
least fifteen (15) days’ prior written notice to the Company of the requirement
to disclose such information to the extent practicable under the circumstances.

 

9



--------------------------------------------------------------------------------

  13. Original Change-in-Control Agreement

 

  a. The parties understand and agree that (i) this Agreement is intended to and
shall replace the Original CIC Agreement and any amendments thereto in all
respects and (ii) the Original CIC Agreement and any amendments thereto are
hereby terminated.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY:

     EXECUTIVE:   

 

Signature

    

 

Signature

  

 

Name

    

 

Name

  

 

Title

    

 

Title

  

 

Address

    

 

Address

  

 

Address

    

 

Address

  

 

10